Citation Nr: 0922518	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  04-14 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a vision disorder, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1968 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision of the 
Louisville, Kentucky regional office (RO) of the Department 
of Veterans Affairs (VA) that denied the Veteran's "vision 
problems" service connection claim.  This rating decision 
also afforded a decision on eight other claims.

In June 2006, the Veteran's appeal was certified to include 
the instant service connection claim, a hearing loss 
increased rating claim, and a request to reopen a 
posttraumatic stress disorder service connection claim.  This 
request to reopen was granted in a September 2006 Board 
decision and an unappealed June 2007 rating decision granted 
service connection.  The Veteran's hearing loss increased 
rating claim was denied in a November 2007 Board decision.  
Therefore, only the instant service connection claim is 
before the Board for its consideration.

The Veteran testified before the undersigned at a May 2006 
Travel Board hearing, and a copy of that transcript has been 
associated with the claims folder.

This matter was remanded in Board decisions dated September 
2006 and November 2007 for further development and 
adjudication.


FINDINGS OF FACT

1.  All notice and development required to properly 
adjudicate this matter has been completed.

2.  Refractive errors are not disabilities under VA 
regulations.

3.  The weight of the competent evidence demonstrates no 
relationship between the Veteran's current eye condition and 
a disease or injury in service, including his service-
connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
vision disorder or other eye condition, including as 
secondary to a service-connected diabetes mellitus, have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.310, 4.9 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2008).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim. 38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was  amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The Veteran was provided with an August 2002 letter in which 
the RO notified him of what evidence was required to 
substantiate his vision disorder direct service connection 
claim.  This letter told him of what evidence VA would 
obtain, what evidence he was expected to provide, and of what 
assistance the VA could provide the Veteran in obtaining this 
evidence.  Finally, this letter notified the Veteran that he 
should submit any relevant evidence in his possession.  

In addition, the Veteran was provided with a January 2008 
VCAA letter in which the RO notified him of what evidence was 
required to substantiate his claim that his vision disorder 
was caused by his service-connected diabetes mellitus.  This 
letter told him of what evidence VA would obtain, what 
evidence he was expected to provide, and of what assistance 
the VA could provide the Veteran in obtaining this evidence.  
The Court has held that VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

As the Veteran's claim was readjudicated in a May 2009 
supplemental statement of the case (SSOC), this timing 
deficiency was cured.  Mayfield v. Nicholson, 444 F.3d 1328 
(2006).  The August 2002 and January 2008 letters fulfilled 
the duty to notify under Pelegrini.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the August 2002 letter.  The remaining Dingess requirements 
were satisfied in a September 2006 letter.  This timing 
deficiency was cured by the readjudication of the Veteran's 
claim in a June 2007 SSOC.  See Mayfield.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  
This duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  He has been afforded a VA eye examination and a 
sufficient medical opinion has been obtained.

As the Veteran has indicated that there is no outstanding 
pertinent evidence to be obtained, the Board may proceed with 
consideration of his claim.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9.  See also 
VAOPGCPREC 82-90 (service connection may be granted for 
diseases, but not defects, of congenital, developmental, or 
familial origin).  Nevertheless, service connection may be 
warranted for developmental defects that are subject to 
superimposed injury or disease during service.  VAOPGCPREC 
82-90.

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Vision Disorder

The Veteran contends that he now suffers from worsened vision 
due to his service-connected diabetes mellitus.

A November 1969 service ophthalmologic consultation note 
reflects the Veteran's reports that his right eye vision has 
been blurred "for years."  A diagnosis of right eye 
amblyopia (lazy eye) secondary to lens opacity was made.  The 
examiner noted that "when both eyes are open, [the Veteran] 
has no symptoms" and that glasses would be of no 
"perceptible help."

A right eye cataract was noted in a February 1974 service 
ophthalmology treatment note.  The Veteran reported that he 
had this cataract for "many years probably since birth" and 
that he didn't believe the condition to be progressive.  
Right eye visual acuity was noted to be 20/30 and left eye 
visual acuity was noted to be 20/20.  An impression of a 
congenital anterior palor cataract with cortical penetrate, 
not progressive was made.  The Veteran was granted a 
"waiver" for this condition in March 1974 and was certified 
as medically acceptable for flying duty.

A November 1981 "enlistment" examination noted the 
Veteran's bilateral corrected vision to be 20/20.

The Veteran's pupils were noted to be round, equal, reactive 
to light and noted to have intact extraocular movements in a 
July 1984 VA Agent Orange examination.  Funduscopic 
examination was noted to be unremarkable.

A September 2002 VA optometry examination revealed right eye 
visual acuity of 20/20 and left eye visual acuity of 20/30.  
Bilateral tonometry was noted to be 16.  The examiner 
remarked that the Veteran was seeking a full eye examination 
as he had been diagnosed with diabetes mellitus within the 
past year.  Following this examination, assessments of a 
"mild" left eye cataract and right eye pseudophakia were 
made.  The Veteran was instructed to return every four to six 
months for monitoring.

Right eye visual acuity was noted to be 20/25 and left eye 
visual acuity was noted to 20/25 in a February 2003 VA 
optometry treatment note.  Tonometry revealed right eye 
intraocular pressure to be 20 and left eye intraocular 
pressure to be 26, with the examiner noting the Veteran was 
"apprehensive" and suggested that his "tight squeezing 
probably artificially raised [the] pressure."  An assessment 
of suspected glaucoma was made.

Presumptive service connection for diabetes mellitus was 
granted in a March 2003 rating decision.

Mildly decreased visual acuity "probably" secondary to 
diabetes mellitus was noted in a September 2003 VA optometry 
treatment note.  The examiner noted that the Veteran admitted 
that he had poor blood sugar control.  Right eye visual 
acuity was noted to be 20/40-2 and left eye visual acuity was 
noted to be 20/30-1.

No appreciable refractive change was found in a December 2003 
VA optometry treatment note.  The examiner noted that the 
Veteran's "reduced vision could be secondary to [diabetes 
mellitus] without retinopathy."

The Veteran complained of "unexplained" decrease of vision 
in his right eye in a March 2004 VA optometry treatment note.  
He was referred to ophthalmology for evaluation of his right 
eye blurry vision.

Right eye corrected visual acuity was noted to be 
20/40"phni" and left eye visual acuity was noted to be 
20/30-2 in an April 2004 VA ophthalmology treatment note.  
Right eye intraocular pressure was noted to be 24 and left 
eye intraocular pressure was noted to be 28.  Following this 
examination, assessments of left eye phakic and diabetes 
mellitus without diabetic retinopathy were made.  The 
examiner noted the reported unexplained decrease in vision 
was "not consistent" with the results of this examination.

A December 2004 VA ophthalmology treatment note revealed 
right eye phakic and suspected glaucoma.  Right eye corrected 
visual acuity was noted to be 20/30 and left eye corrected 
visual acuity was noted to be 20/25.  Right eye intraocular 
pressure was noted to be 38 and left eye intraocular pressure 
was noted to be 33.

Right eye corrected visual acuity was 20/25 and left eye 
corrected visual acuity was "20/40ph 30" in a May 2005 VA 
ophthalmology treatment note.  Right eye intraocular pressure 
was noted to be 27 and left eye intraocular pressure was 
noted to be 32.  Diagnoses of right eye phakic, left eye 
incipient cataracts and suspected glaucoma were noted.

Right eye phakic, left eye incipient cataracts and suspected 
glaucoma were noted in an August 2005 VA ophthalmology 
treatment note.  Right eye corrected visual acuity was noted 
to be "20/40ph30" and left eye corrected visual acuity was 
noted to be 20/20.  Bilateral intraocular pressure was 20.

A February 2006 VA primary care consultation request 
indicates that multiple Hollenhorst plaques in the retina 
vasculature were present, and had emerged within the past six 
months.

The Veteran reported no vision complaints in his February 
2006 VA ophthalmology treatment note.  Right eye corrected 
visual acuity was reported to be 20/25-1 and left eye 
corrected visual acuity was reported to be 20/20.  Right eye 
intraocular pressure was noted to be 21 and left eye 
intraocular pressure was noted to be 25.  A left eye cataract 
was also noted.

During his May 2006 Travel Board hearing, the Veteran 
testified that his VA doctor had informed him that his vision 
problems were related to his service-connected diabetes 
mellitus.  He also testified that his vision had worsened 
since being diagnosed with diabetes, and that his right eye 
vision was worse than his left eye vision.

An August 2006 VA ophthalmology treatment note reflected the 
Veteran's complaints of worsened vision.  Right eye 
intraocular pressure was noted to be 24 and left eye 
intraocular pressure was 26.  Right eye corrected visual 
acuity was 20/30-1 and left eye corrected visual acuity was 
20/20-1.  The examiner noted that the Veteran suffered from a 
left eye cataract and that he was primary open-angle glaucoma 
(POAG) suspect.

The Veteran reported bilateral blurry and impaired night 
vision in an April 2009 VA ophthalmology examination.  Right 
eye correct vision was noted to be 20/25 and left eye 
corrected vision was noted to be 20/20.  Strabismus and 
diplopia were not present.  Slit lamp examination was normal.  
Right eye pressure was noted to be 17 and left eye pressure 
was noted to be 18.  There was no evidence of current eye 
disease.  The examiner found no signs of diabetic retinopathy 
and noted that the Veteran's "mildly decreased vision" was 
not caused by or a result of his diabetes mellitus.

The Veteran has been diagnosed with a refractive error and a 
left eye cataract, among other conditions.  In order for the 
Veteran's current eye condition to be service-connected, 
there must be a link between his current condition and a 
disease or injury incurred in service or as a result of his 
service-connected diabetes mellitus.

Refractive error of the eye is not a disease or injury within 
the meaning of the applicable legislation.  38 C.F.R. §§ 
3.303(c), 4.9.  The only possible exception is if there is 
evidence of additional disability due to aggravation during 
service by a superimposed disease or injury.  See Monroe v. 
Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter v. Brown, 8 
Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 11-1999 
(Sept. 2, 1999).  The Veteran has not alleged that his 
refractive error was aggravated during service, and the 
competent medical evidence of record does not suggest such 
aggravation.

No competent medical evidence has been presented suggesting a 
nexus between the Veteran's remaining eye conditions and 
service or his service-connected diabetes mellitus.  A VA 
ophthalmology examiner declined to find such a link.  There 
is no clinical evidence of an eye condition until nearly 30 
years after service.  Although the September 2003 VA 
optometrist noted that the Veteran's mildly decreased visual 
acuity "probably" was caused by his diabetes mellitus, this 
opinion is of no probative value as it is not supported by 
any reasoning and is presented as speculation.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is afforded 
no weight).

The April 2009 VA ophthalmology examiner noted that the 
Veteran did not currently suffer from diabetic retinopathy, 
and the competent medical evidence of record does not 
establish such a diagnosis.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  As such, service 
connection for diabetic retinopathy cannot be granted.

To the extent that the Veteran contends that he suffers from 
an eye disability as the result of his service-connected 
diabetes mellitus, as a lay person, he is not qualified to 
express a competent medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).

As there is no competent evidence of a current eye disorder 
for which VA can pay compensation, and because there is no 
evidence linking a current eye disorder to service, the 
weight of the evidence is against the claim and it must be 
denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a vision disorder is 
denied.


____________________________________________
Cheryl Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


